DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2007/0261160 (hereinafter Logothetis).
Regarding claim 1, Logothetis discloses a system comprising a water current generator (“motor”, par. 3, ln. 12) and a position monitor (1), wherein the water current generator is configured to produce a current within a body of water (par. 3, ln. 12), wherein the position monitor (1) is configured to monitor the position of an object within the body of water (par. 7, ln. 1 – 2); wherein if the position monitor detects movement of the object in a forward direction opposing the current, then the water current generator increases the rate of flow (par. 7, ln. 3 – 6).
Regarding claim 2, Logothetis discloses wherein if the position monitor detects movement of the object in a backward direction with the current, then the water current generator decreases the rate of flow (par. 7, ln. 3 – 6).
Regarding claim 3, Logothetis discloses wherein the body of water is a pool (0, par. 1, ln. 1).
Regarding claim 4, Logothetis discloses wherein the system is integrated into the sides of the pool (fig. 1, 2, par. 6, ln. 4).
Regarding claim 5, Logothetis discloses wherein the system is mounted onto sides of the pool (fig. 1, 2, par. 6, ln. 4).
Regarding claim 6, Logothetis discloses wherein the water current generator comprises a one or more of a hydraulic motor, a jet, a pump, and a propeller (par. 1, ln. 3 – 4; par. 3, ln. 12); wherein the water current generator produces a current by forcing water into the body or water (par. 1, ln. 2 – 3).
Regarding claim 7, Logothetis discloses a second water current generator comprising one or more of a hydraulic motor, a jet, a pump, and a propeller; wherein the second water current generator produces a current by pulling water from the body or water (note that par. 1, ln. 3 contemplates a plurality which inherently comprises at least two propellers, jets, paddles, or motors).
Regarding claim 8, Logothetis discloses wherein the position monitor (1) comprises a light beam to monitor the position of the object within the body of water (par. 3, ln. 5 – 7).
Regarding claim 9, Logothetis discloses wherein the position monitor (1) detects forward movement of the object if the object passes a defined point or line (4) in the body of water (fig. 1, par. 8, ln. 4 – 9).
Regarding claim 10, Logothetis discloses wherein the position monitor (1) detects backward movement of the object if the object passes a defined point or line (4) in the body of water (fig. 1, par. 8, ln. 4 – 9).
Regarding claim 11, Logothetis discloses wherein the position monitor (1) continuously monitors the position of the object in the pool and the current generator increases or decreases the rate of flow to maintain stable forward to backward position of the object within the body of water (par. 4, ln. 1 – 5).
Regarding claim 12 Logothetis discloses a pool (0) comprising the system of one of claim 1 (par. 1).
Regarding claim 13, Logothetis discloses a method of maintaining the position of a subject swimming within a pool, the method comprising: (a) generating a current within the pool, against which the subject can swim (par. 1, ln. 2 – 3); and (b) monitoring the position of the subject within the pool (par. 7, ln. 1 – 2); (c) modifying the force of the current if the subject advances or retreats position within the pool with respect to the current (par. 7, ln. 3 – 6).
Regarding claim 14, Logothetis discloses wherein the current is generated by one or more hydraulic motors, jets, pumps, and/or propellers forcing water into and/or out of a portion of the pool (par. 1, ln. 1 – 4).
Regarding claim 15, Logothetis discloses wherein the position of the subject is monitored by a light beam (par. 3, ln. 5 – 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2008/0127405 to Hof shows the state of the art of swim-in-place spas having a current generator (10) that pushes water from one end of the pool and pulls it through the other and uses a sensor (20) to monitor the position of the swimmer to automatically adjust the current (par. 18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754